DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDSs of 12 October 2022 and 26 September 2022 have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.  It is further noted that many of the documents on the IDS do not appear to be relevant to the case and may have been filed inadvertently.  
The Applicant’s inclusion of what appears to be the entire case file of IPR2019-00991 does not provide for any dates for the documents submitted.  As such they are being treated as having the date that they were provided on (12 October 2022).  Additionally the documents submitted are not labeled as to which “Part #” they are, many are redacted, some are fragments of Office actions or other documents which are hence lacking their full context.  Additionally, many of the documents are IDSs from other cases which contain a list of references but do not have any information of substance beyond this.  The Office notes that while the documents themselves have been reviewed, this is not an indication that the references listed in those documents have themselves been individually reviewed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola et al. (PG Pub 2006/0278680 A1) hereinafter referred to as Viola in view of Shelton, IV (PG Pub 2005/0173490 A1) hereinafter referred to as Shelton ‘490 in view of Adams et al. (PG Pub 2002/0185514 A1) hereinafter referred to as Adams in view of Whitman et al. (PG Pub 2004/0094597 A1) hereinafter referred to as Whitman alternatively in further view of Boiarski et al. (US Patent 5,562,239) hereinafter referred to as Boiarski.
Regarding claim 21, Viola discloses a stapling system (10), comprising:
a first jaw (22, 130);
a second jaw (21, 148), wherein said first jaw is rotatable (via 146) relative to said second jaw; 
a replaceable staple cartridge (132; para 64) comprising staples (158) removably stored therein, wherein said replaceable staple cartridge comprises a predefined firing stroke length (cartridge has a fixed length and is therefore ‘predefined’; see also stroke indictors of 52, 54, 56, 58 and 60); 
an electric motor (66);
a drive member (74, 110, 138, 164) movable forward along a longitudinal axis by said electric motor during a firing stroke to eject said staples from said staple cartridge (paragraphs 65, 75, 76), and wherein said drive member is movable in reverse along said longitudinal axis by said electric motor (paragraph 79); and 
a control system (28) configured to:
measure said predefined firing stroke length (either via 80, 82, paragraphs 77-79; or 106, 112, paragraphs 91-93) of said replaceable staple cartridge;
control the operation of said electric motor (paragraphs 53, 55, 80; or paragraphs 93-94);
begin said firing stroke at a first speed; 
change the speed of said firing stroke during said firing stroke after a proximal beginning of said firing stroke (paragraph 80; or paragraphs 93-94).

Viola fails to disclose a first jaw comprising a cam surface including a longitudinal surface and a ramp surface positioned at a proximal beginning of said longitudinal surface; and wherein said drive member comprises a first cam member configured to engage said cam surface of said first jaw and a second cam member configured to engage said second jaw during said firing stroke.
However, Shelton ‘490 teaches a first jaw (18) comprising a cam surface (42; fig. 14) including a longitudinal surface (fig. 14; long section of 42) and a ramp surface (fig. 14; ramped portion near 38) positioned at a proximal beginning of said longitudinal surface; and wherein said drive member (14) comprises a first cam member (38) configured to engage said cam surface of said first jaw and a second cam member (44) configured to engage said second jaw during said firing stroke (figs. 14 and 21).
Given the teachings of Shelton ‘490, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second jaws and driving member of Viola with the cam and ramp surfaces and first and second cam members of Shelton ‘490.  Doing so would help the jaws to close more consistently by setting a maximum distance between them and ensure the jaws stayed closed and aligned during firing.

Viola teaches a control system configured to change the speed of said firing stroke during said firing stroke after a proximal beginning of said firing stroke, but does not specifically disclose the change in the speed is an increase in speed.
However, Adams teaches a control system (200, 206) for a tool motor (208; para 47, 88) configured to increase the speed after a start of the motor (paragraphs 104, 114 – “soft start”).
Given the teachings of Adams, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the control system of Viola to have an increase in speed after a proximal beginning of said firing stroke by including the soft start feature of Adams.  Viola already discloses changing the speed of said firing stroke (via a change in the speed of the motor) during said firing stroke after a proximal beginning of said firing stroke.  Adams simply teaches the benefits of having a soft start at the beginning of a motor cycle which gradually increases the speed of the motor.  Soft start protocols where well-known in the field of motor controls and would have been obvious to one of ordinary skill at the time of the invention because they reduce the initial electrical current demand on the battery and surge to the motor. Thereby, power consumption is greatly reduced and the service life of the motor is extended (Adams - paragraph 104).  The resulting combination would make use of an increasing speed “soft start” protocol for some time after the initial start of the motor in Viola and then produce a full speed after, thus reading on the claimed limitation.

Viola discloses a control system (28) configured to measure said predefined firing stroke length (either via 80, 82, paragraphs 77-79; or 106, 112, paragraphs 91-93) of said replaceable staple cartridge, but fails to disclose wherein said stapling system is configured to receive replaceable staple cartridges comprising various predefined firing stroke lengths, that the control system is configured to measure said predefined firing stroke length of said replaceable staple cartridge prior to said stapling system performing said firing stroke; and control the operation of said electric motor based at least in part on said measured firing stroke length.
However, Whitman teaches wherein said stapling system is configured to receive replaceable staple cartridges comprising various predefined firing stroke lengths (paragraph 111 – “the surgical device 11 may be reloadable so as to use two or more different sizes of staple cartridge”); a control system (fig. 20) configured to measure said predefined firing stroke length (via 1182; para 91 – “the controller 1122 is configured to read or select from the memory unit 1130, an operating program or algorithm corresponding to the type of surgical instrument or attachment connected to the flexible shaft 1620”.  The instructions of an operating program will include the stroke length that the drive member is programed to move; para - 111) of said replaceable staple cartridge prior to said stapling system performing said firing stroke (para 91 – “Once the appropriate operating program or algorithm is read by or selected by or transmitted to, the controller 1122, the controller 1122 causes the operating program or algorithm to be executed”); and control the operation of said electric motor based at least in part on said measured firing stroke length (paragraph 111 – “Accordingly, the memory module 6401 may include data that is readable by the controller 1122 in order that the controller 1122 may recognize the staple cartridge 600 as being of a particular size. The controller 1122 may then vary the number of turns of the first drive shaft 94 during operation so that the distance between the first jaw 50 and the second jaw 80 when the surgical device 11 is moved into the closed position corresponds to the thickness of the tissue to be cut and stapled”).
Given the teachings of Whitman, it would have been obvious to one of ordinary skill in the art at the time of the invention to further include different cartridge sizes and the control system determining the predefined firing stroke length prior to a beginning of said firing stroke with the invention of Viola.  Providing different cartridge sizes allows for different types of operations to be performed by the same device as different procedures require different amounts of cutting and stapling.  The controller feature of determining stroke length and altering operation of the tool based on this information would provide the controller of Viola with more information as to how to properly execute a surgical procedure and ensure the instrument was operating within established protocols and specifications.

The Office deems the modification by Whitman to teach wherein said stapling system is configured to receive replaceable staple cartridges comprising various predefined firing stroke lengths, that the control system is configured to measure said predefined firing stroke length of said replaceable staple cartridge prior to said stapling system performing said firing stroke; and control the operation of said electric motor based at least in part on said measured firing stroke length (paragraphs 91 and 111).
Wherein the Applicant may argue that determining the predefined firing stroke length is not explicitly disclosed by Whitman, the Office further points to Boiarski.
Boiarski teaches wherein said stapling system is configured to receive replaceable staple cartridges comprising various predefined firing stroke lengths (col. 1 lines 52-60 – “stapling cartridge, may be removable and replaceable”… “variety of characteristics such as… instrument length”; col. 2 lines 4-6; col. 9 line 50 – col. 10 line 6), a control system (col. 3 lines 13-20 – “control unit”; col. 8 lines 3-9 – “microprocessor”; col. 9 lines 50-54 – “microprocessor or CPU”) configured to measure said predefined firing stroke length of said replaceable staple cartridge prior to said stapling system performing said firing stroke (col. 1 lines 54-60 – “instrument length”; col. 3 lines 14-21; col. 8 lines 3-24; col. 9 line 50 – col. 10 line 6); and control the operation of said electric motor based at least in part on said measured firing stroke length (col. 9 line 58 – col. 10 line 6).
Given the teachings of Bioarski, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the pre-fire, predetermined characteristic sensing means of Whitman to also include firing stroke length as one of those characteristics sensed as taught by Bioarski.  Viola as modified by Whitman is concerned with properly actuating and sequencing the firing of the end effector based on the characteristic information provided to the controller.  Bioarski further teaches that instrument length (i.e. firing stroke length) as one such characteristic that can be provided to the controller that is concerned about proper firing and sequencing.  Doing so would help to ensure that the controller knew when to stop or reverse actuation of the firing member or otherwise provide that information to the user ahead of the operation to ensure the proper instrument was attached.

Regarding claim 22, Viola discloses an input interface (26).

Regarding claim 23, Viola discloses a battery (paragraph 50 – “internal… power supply”) configured to supply power to said control system.
Wherein the applicant may argue that Viola does not specifically disclose a battery, the Office further points to Whitman which teaches a battery (paragraph 79 – “battery power”)
Given the teachings of Whitman, it would have been obvious to one of ordinary skill in the art to consider a battery for the internal power supply of Viola.  Batteries were notoriously well-known and often used for their wide availability, varieties of volt and power ranges, and replacablity.

Regarding claim 24, Viola discloses wherein said control system is configured to track the position of said drive member (either via 80, 82, paragraphs 77-79; or 106, 112, paragraphs 91-93).

Regarding claim 25, Viola as modified by Adams above discloses wherein said control system (Viola - 28; Adams – 200, 206) comprises a pulse width modulation circuit (Adams - paragraphs 91, 104, 114) for controlling the speed of said firing stroke.
Given the teachings of Adams, it would have been obvious to one or ordinary skill in the art at the time of the invention to have the control system of Viola incorporate a PWM circuit.  Pulse width modulation circuits were well-known to be advantageous as a means of finely controlling the speed of electric motors so that a single voltage power source could provide discrete speeds by adjusting the amount of time power was being supplied to the motor (e.g. varying the duty cycle).

Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola (PG Pub 2006/0278680 A1) in view of Shelton ‘490 (PG Pub 2005/0173490 A1) in view of Adams (PG Pub 2002/0185514 A1) in view of Whitman (PG Pub 2004/0094597 A1) alternatively in further view of Boiarski (US Patent 5,562,239) in view of Kitagawa (US Patent 7,183,737 B2).
Regarding claim 26, Viola discloses a control system for controlling the speed of the firing stroke, but fails to disclose wherein said control system comprises a frequency modulation circuit for controlling the speed of said firing stroke.
However, Kitagawa teaches wherein said control system comprises a frequency modulation circuit (col. 9 lines 17-21).
Given the teachings of Kitagawa, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the control system for controlling the speed of the firing stroke of Viola with a frequency modulation circuit element to control the speed of the motor as in Kitagawa.  PFM circuits were well-known within the art in that they allowed a single power source to provide varying levels of power to a motor by adjusting the frequency of the power being supplied to a motor and thus producing different speeds.  Doing so in this case would allow Viola to accurately control the speed of the motor.

Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola (PG Pub 2006/0278680 A1) in view of Shelton ‘490 (PG Pub 2005/0173490 A1) in view of Adams (PG Pub 2002/0185514 A1) in view of Whitman (PG Pub 2004/0094597 A1) alternatively in further view of Boiarski (US Patent 5,562,239) in view of Shelton, IV et al. (PG Pub 2007/0175964 A1) hereinafter referred to as Shelton ‘964
Regarding claim 27, Viola fails to disclose a lockout configured to selectively prevent said firing stroke, wherein said lockout is positioned in a lockout region at the proximal beginning of said firing stroke.
However, Shelton ‘964 teaches a lockout (136, 2010, 2012; para 157-158) configured to selectively prevent said firing stroke, wherein said lockout is positioned in a lockout region at the proximal beginning of said firing stroke.
Given the teachings of Shelton ‘964, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the lockout of Shelton ‘964 with the invention of Viola as modified above.  Doing so would increase the safety of the device by ensuring that it could only be fired when a cartridge was properly positioned.

Claim 28-30 and 34-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola (PG Pub 2006/0278680 A1) in view of Shelton ‘490 (PG Pub 2005/0173490 A1) in view of Whitman (PG Pub 2004/0094597 A1) alternatively in further view of Boiarski (US Patent 5,562,239).
Regarding claim 28, Viola discloses a stapling system (10), comprising:
a first jaw (22, 130);
a second jaw (21, 148), wherein said first jaw is rotatable (via 146) relative to said second jaw; 
a replaceable staple cartridge (132; para 64) comprising staples (158) removably stored therein, wherein said replaceable staple cartridge comprises a predefined firing stroke length (cartridge has a fixed length and is therefore ‘predefined’; see also stroke indictors of 52, 54, 56, 58 and 60); 
an electric motor (66);
a drive member (74, 110, 138, 164) movable forward along a longitudinal axis by said electric motor during a firing stroke to eject said staples from said staple cartridge (paragraphs 65, 75, 76); and 
a control system (28) configured to:
measure said predefined firing stroke length (either via 80, 82, paragraphs 77-79; or 106, 112, paragraphs 91-93) of said replaceable staple cartridge;
control the operation of said electric motor (paragraphs 53, 55, 80; or paragraphs 93-94);
monitor the position of said drive member (either via 80, 82, paragraphs 77-79; or 106, 112, paragraphs 91-93); and
adjust the speed of said firing stroke during said firing stroke after a proximal beginning of said firing stroke (paragraph 80; or paragraphs 93-94).

Viola fails to disclose a first jaw comprising a cam surface including a longitudinal surface and a ramp surface positioned at a proximal beginning of said longitudinal surface; and wherein said drive member comprises a first cam member configured to engage said cam surface of said first jaw and a second cam member configured to engage said second jaw during said firing stroke.
However, Shelton ‘490 teaches a first jaw (18) comprising a cam surface (42; fig. 14) including a longitudinal surface (fig. 14; long section of 42) and a ramp surface (fig. 14; ramped portion near 38) positioned at a proximal beginning of said longitudinal surface; and wherein said drive member (14) comprises a first cam member (38) configured to engage said cam surface of said first jaw and a second cam member (44) configured to engage said second jaw during said firing stroke (figs. 14 and 21).
Given the teachings of Shelton ‘490, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second jaws and driving member of Viola with the cam and ramp surfaces and first and second cam members of Shelton ‘490.  Doing so would help the jaws to close more consistently by setting a maximum distance between them and ensure the jaws stayed closed and aligned during firing.

Viola discloses a control system (28) configured to measure said predefined firing stroke length (either via 80, 82, paragraphs 77-79; or 106, 112, paragraphs 91-93) of said replaceable staple cartridge, but fails to disclose wherein said stapling system is configured to receive replaceable staple cartridges comprising various predefined firing stroke lengths, that the control system is configured to measure said predefined firing stroke length of said replaceable staple cartridge prior to said stapling system performing said firing stroke; and control the operation of said electric motor based at least in part on said measured firing stroke length.
However, Whitman teaches wherein said stapling system is configured to receive replaceable staple cartridges comprising various predefined firing stroke lengths (paragraph 111 – “the surgical device 11 may be reloadable so as to use two or more different sizes of staple cartridge”); a control system (fig. 20) configured to measure said predefined firing stroke length (via 1182; para 91 – “the controller 1122 is configured to read or select from the memory unit 1130, an operating program or algorithm corresponding to the type of surgical instrument or attachment connected to the flexible shaft 1620”.  The instructions of an operating program will include the stroke length that the drive member is programed to move; para - 111) of said replaceable staple cartridge prior to said stapling system performing said firing stroke (para 91 – “Once the appropriate operating program or algorithm is read by or selected by or transmitted to, the controller 1122, the controller 1122 causes the operating program or algorithm to be executed”); and control the operation of said electric motor based at least in part on said measured firing stroke length (paragraph 111 – “Accordingly, the memory module 6401 may include data that is readable by the controller 1122 in order that the controller 1122 may recognize the staple cartridge 600 as being of a particular size. The controller 1122 may then vary the number of turns of the first drive shaft 94 during operation so that the distance between the first jaw 50 and the second jaw 80 when the surgical device 11 is moved into the closed position corresponds to the thickness of the tissue to be cut and stapled”).
Given the teachings of Whitman, it would have been obvious to one of ordinary skill in the art at the time of the invention to further include different cartridge sizes and the control system determining the predefined firing stroke length prior to a beginning of said firing stroke with the invention of Viola.  Providing different cartridge sizes allows for different types of operations to be performed by the same device as different procedures require different amounts of cutting and stapling.  The controller feature of determining stroke length and altering operation of the tool based on this information would provide the controller of Viola with more information as to how to properly execute a surgical procedure and ensure the instrument was operating within established protocols and specifications.

The Office deems the modification by Whitman to teach wherein said stapling system is configured to receive replaceable staple cartridges comprising various predefined firing stroke lengths, that the control system is configured to measure said predefined firing stroke length of said replaceable staple cartridge prior to said stapling system performing said firing stroke; and control the operation of said electric motor based at least in part on said measured firing stroke length (paragraphs 91 and 111).
Wherein the Applicant may argue that determining the predefined firing stroke length is not explicitly disclosed by Whitman, the Office further points to Boiarski.
Boiarski teaches wherein said stapling system is configured to receive replaceable staple cartridges comprising various predefined firing stroke lengths (col. 1 lines 52-60 – “stapling cartridge, may be removable and replaceable”… “variety of characteristics such as… instrument length”; col. 2 lines 4-6; col. 9 line 50 – col. 10 line 6), a control system (col. 3 lines 13-20 – “control unit”; col. 8 lines 3-9 – “microprocessor”; col. 9 lines 50-54 – “microprocessor or CPU”) configured to measure said predefined firing stroke length of said replaceable staple cartridge prior to said stapling system performing said firing stroke (col. 1 lines 54-60 – “instrument length”; col. 3 lines 14-21; col. 8 lines 3-24; col. 9 line 50 – col. 10 line 6); and control the operation of said electric motor based at least in part on said measured firing stroke length (col. 9 line 58 – col. 10 line 6).
Given the teachings of Bioarski, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the pre-fire, predetermined characteristic sensing means of Whitman to also include firing stroke length as one of those characteristics sensed as taught by Bioarski.  Viola as modified by Whitman is concerned with properly actuating and sequencing the firing of the end effector based on the characteristic information provided to the controller.  Bioarski further teaches that instrument length (i.e. firing stroke length) as one such characteristic that can be provided to the controller that is concerned about proper firing and sequencing.  Doing so would help to ensure that the controller knew when to stop or reverse actuation of the firing member or otherwise provide that information to the user ahead of the operation to ensure the proper instrument was attached.

Regarding claim 29, Viola discloses an input interface (26).

Regarding claim 30, Viola discloses a battery (paragraph 50 – “internal… power supply”) configured to supply power to said control system.
Wherein the applicant may argue that Viola does not specifically disclose a battery, the Office further points to Whitman which teaches a battery (paragraph 79 – “battery power”)
Given the teachings of Whitman, it would have been obvious to one of ordinary skill in the art to consider a battery for the internal power supply of Viola.  Batteries were notoriously well-known and often used for their wide availability, varieties of volt and power ranges, and replaceability.

Regarding claim 34, Viola discloses a stapling system (10), comprising:
a first jaw (22, 130);
a second jaw (21, 148), wherein said first jaw is rotatable (via 146) relative to said second jaw; 
a replaceable staple cartridge (132; paragraph 64) comprising staples (158) removably stored therein, wherein said replaceable staple cartridge comprises a predefined firing stroke length (cartridge has a fixed length and is therefore ‘predefined’; see also stroke indictors of 52, 54, 56, 58 and 60); 
an electric motor (66);
a drive member (74, 110, 138, 164) movable forward along a longitudinal axis by said electric motor during a firing stroke to eject said staples from said staple cartridge paragraphs 65, 75, 76); and 
a control system (28) configured to:
measure said predefined firing stroke length (either via 80, 82, paragraphs 77-79; or 106, 112, paragraphs 91-93) of said replaceable staple cartridge;
control the operation of said electric motor (paragraphs 53, 55, 80; or paragraphs 93-94);
monitor the position of said drive member (either via 80, 82, paragraphs 77-79; or 106, 112, paragraphs 91-93); and
adjust the speed of said firing stroke during said firing stroke after a proximal beginning of said firing stroke (paragraph 80; or paragraphs 93-94).

Viola fails to disclose a first jaw comprising a cam surface including a longitudinal surface and a ramp surface positioned at a proximal beginning of said longitudinal surface; and wherein said drive member comprises a first cam member configured to engage said cam surface of said first jaw and a second cam member configured to engage said second jaw during said firing stroke.
However, Shelton ‘490 teaches a first jaw (18) comprising a cam surface (42; fig. 14) including a longitudinal surface (fig. 14; long section of 42) and a ramp surface (fig. 14; ramped portion near 38) positioned at a proximal beginning of said longitudinal surface; and wherein said drive member (14) comprises a first cam member (38) configured to engage said cam surface of said first jaw and a second cam member (44) configured to engage said second jaw during said firing stroke (figs. 14 and 21).
Given the teachings of Shelton ‘490, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second jaws and driving member of Viola with the cam and ramp surfaces and first and second cam members of Shelton ‘490.  Doing so would help the jaws to close more consistently by setting a maximum distance between them and ensure the jaws stayed closed and aligned during firing.

Viola discloses a control system (28) configured to measure said predefined firing stroke length (either via 80, 82, paragraphs 77-79; or 106, 112, paragraphs 91-93) of said replaceable staple cartridge, but fails to disclose wherein said stapling system is compatible with replaceable staple cartridges of different predefined firing stroke lengths, that the control system is configured to measure said predefined firing stroke length of said replaceable staple cartridge prior to said stapling system performing said firing stroke; and control the operation of said electric motor based at least in part on said measured firing stroke length.
However, Whitman teaches wherein said stapling system is compatible with replaceable staple cartridges of different predefined firing stroke lengths (paragraph 111 – “the surgical device 11 may be reloadable so as to use two or more different sizes of staple cartridge”); a control system (fig. 20) configured to measure said predefined firing stroke length (via 1182; para 91 – “the controller 1122 is configured to read or select from the memory unit 1130, an operating program or algorithm corresponding to the type of surgical instrument or attachment connected to the flexible shaft 1620”.  The instructions of an operating program will include the stroke length that the drive member is programed to move; para - 111) of said replaceable staple cartridge prior to said stapling system performing said firing stroke (para 91 – “Once the appropriate operating program or algorithm is read by or selected by or transmitted to, the controller 1122, the controller 1122 causes the operating program or algorithm to be executed”); and control the operation of said electric motor based at least in part on said measured firing stroke length (paragraph 111 – “Accordingly, the memory module 6401 may include data that is readable by the controller 1122 in order that the controller 1122 may recognize the staple cartridge 600 as being of a particular size. The controller 1122 may then vary the number of turns of the first drive shaft 94 during operation so that the distance between the first jaw 50 and the second jaw 80 when the surgical device 11 is moved into the closed position corresponds to the thickness of the tissue to be cut and stapled”).
Given the teachings of Whitman, it would have been obvious to one of ordinary skill in the art at the time of the invention to further include different cartridge sizes and the control system determining the predefined firing stroke length prior to a beginning of said firing stroke with the invention of Viola.  Providing different cartridge sizes allows for different types of operations to be performed by the same device as different procedures require different amounts of cutting and stapling.  The controller feature of determining stroke length and altering operation of the tool based on this information would provide the controller of Viola with more information as to how to properly execute a surgical procedure and ensure the instrument was operating within established protocols and specifications.

The Office deems the modification by Whitman to teach wherein said stapling system is configured to receive replaceable staple cartridges comprising various predefined firing stroke lengths, that the control system is configured to measure said predefined firing stroke length of said replaceable staple cartridge prior to said stapling system performing said firing stroke; and control the operation of said electric motor based at least in part on said measured firing stroke length (paragraphs 91 and 111).
Wherein the Applicant may argue that determining the predefined firing stroke length is not explicitly disclosed by Whitman, the Office further points to Boiarski.
Boiarski teaches wherein said stapling system is configured to receive replaceable staple cartridges comprising various predefined firing stroke lengths (col. 1 lines 52-60 – “stapling cartridge, may be removable and replaceable”… “variety of characteristics such as… instrument length”; col. 2 lines 4-6; col. 9 line 50 – col. 10 line 6), a control system (col. 3 lines 13-20 – “control unit”; col. 8 lines 3-9 – “microprocessor”; col. 9 lines 50-54 – “microprocessor or CPU”) configured to measure said predefined firing stroke length of said replaceable staple cartridge prior to said stapling system performing said firing stroke (col. 1 lines 54-60 – “instrument length”; col. 3 lines 14-21; col. 8 lines 3-24; col. 9 line 50 – col. 10 line 6); and control the operation of said electric motor based at least in part on said measured firing stroke length (col. 9 line 58 – col. 10 line 6).
Given the teachings of Bioarski, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the pre-fire, predetermined characteristic sensing means of Whitman to also include firing stroke length as one of those characteristics sensed as taught by Bioarski.  Viola as modified by Whitman is concerned with properly actuating and sequencing the firing of the end effector based on the characteristic information provided to the controller.  Bioarski further teaches that instrument length (i.e. firing stroke length) as one such characteristic that can be provided to the controller that is concerned about proper firing and sequencing.  Doing so would help to ensure that the controller knew when to stop or reverse actuation of the firing member or otherwise provide that information to the user ahead of the operation to ensure the proper instrument was attached.

Regarding claim 35, Viola discloses an input interface (26).

Regarding claim 36, Viola discloses a battery (paragraph 50 – “internal… power supply”) configured to supply power to said control system.
Wherein the applicant may argue that Viola does not specifically disclose a battery, the Office further points to Whitman which teaches a battery (paragraph 79 – “battery power”)
Given the teachings of Whitman, it would have been obvious to one of ordinary skill in the art to consider a battery for the internal power supply of Viola.  Batteries were notoriously well-known and often used for their wide availability, varieties of volt and power ranges, and replaceability.

Claims 31, 37 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola (PG Pub 2006/0278680 A1) in view of Shelton ‘490 (PG Pub 2005/0173490 A1) in view of Whitman (PG Pub 2004/0094597 A1) alternatively in further view of Boiarski (US Patent 5,562,239) in view of Adams (PG Pub 2002/0185514 A1).
Regarding claim 31 and 37, Viola discloses a control system (28) for controlling the speed of the firing stroke (paragraphs 80, 93-94), but fails to disclose that the control system comprises a pulse width modulation circuit.  
However, Adams teaches wherein a control system (200, 206) comprises a pulse width modulation circuit (paragraphs 91, 104, 114).
Given the teachings of Adams, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the control system for controlling the speed of the firing stroke of Viola with a pulse width modulation circuit element to control the speed of the motor as in Adams.  Pulse width modulation circuits were well-known to be advantageous as a means of finely controlling the speed of electric motors so that a single voltage power source could provide discrete speeds by adjusting the amount of time power was being supplied to the motor (e.g. varying the duty cycle).  Doing so in this case would allow Viola to accurately control the speed of the motor.

Regarding claim 40, Viola discloses a control system configured to change the speed of said firing stroke during said firing stroke after a proximal beginning of said firing stroke (paragraphs 80; 93-94), but does not specifically disclose the change in the speed is an increase in speed.
However, Adams teaches a control system (200, 206) for a tool motor (208; para 47, 88) configured to increase the speed after a start of the motor (paragraphs 104, 114 – “soft start”).
Given the teachings of Adams, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the control system of Viola to have an increase in speed after a proximal beginning of said firing stroke by including the soft start feature of Adams.  Viola already discloses changing the speed of said firing stroke (via a change in the speed of the motor) during said firing stroke after a proximal beginning of said firing stroke.  Adams simply teaches the benefits of having a soft start at the beginning of a motor cycle which gradually increases the speed of the motor.  Soft start protocols where well-known in the field of motor controls and would have been obvious to one of ordinary skill at the time of the invention because they reduce the initial electrical current demand on the battery and surge to the motor. Thereby, power consumption is greatly reduced and the service life of the motor is extended (Adams - paragraph 104).  The resulting combination would make use of an increasing speed “soft start” protocol for some time after the initial start of the motor in Viola and then produce a full speed after, thus reading on the claimed limitation.

Claims 32 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola (PG Pub 2006/0278680 A1) in view of Shelton ‘490 (PG Pub 2005/0173490 A1) in view of Whitman (PG Pub 2004/0094597 A1) alternatively in further view of Boiarski (US Patent 5,562,239) in view of Kitagawa (US Patent 7,183,737 B2).
Regarding claims 32 and 38, Viola discloses a control system for controlling the speed of the firing stroke, but fails to disclose wherein said control system comprises a frequency modulation circuit for controlling the speed of said firing stroke.
However, Kitagawa teaches wherein said control system comprises a frequency modulation circuit (col. 9 lines 17-21).
Given the teachings of Kitagawa, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the control system for controlling the speed of the firing stroke of Viola with a frequency modulation circuit element to control the speed of the motor as in Kitagawa.  PFM circuits were well-known within the art in that they allowed a single power source to provide varying levels of power to a motor by adjusting the frequency of the power being supplied to a motor and thus producing different speeds.  Doing so in this case would allow Viola to accurately control the speed of the motor.

Claims 33 and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola (PG Pub 2006/0278680 A1) in view of Shelton ‘490 (PG Pub 2005/0173490 A1) in view of Whitman (PG Pub 2004/0094597 A1) alternatively in further view of Boiarski (US Patent 5,562,239) in view of Shelton ‘964 (PG Pub 2007/0175964 A1).
Regarding claims 33 and 39, Viola fails to disclose a lockout configured to selectively prevent said firing stroke, wherein said lockout is positioned in a lockout region at the proximal beginning of said firing stroke.
However, Shelton ‘964 teaches a lockout (136, 2010, 2012; para 157-158) configured to selectively prevent said firing stroke, wherein said lockout is positioned in a lockout region at the proximal beginning of said firing stroke.
Given the teachings of Shelton ‘964, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the lockout of Shelton ‘964 with the invention of Viola as modified above.  Doing so would increase the safety of the device by ensuring that it could only be fired when a cartridge was properly positioned.



Response to Arguments
Applicant's arguments filed 26 September 2022 have been fully considered but they are not persuasive. 
The Applicant’s arguments rely on the new amendments to the claims which are directed toward the limitation of different compatible cartridges having different firing stroke lengths and Viola’s failure to disclose this.  The Office contends as detailed in the rejection above that the cited Whitman reference teaches the newly claimed features as elaborated on above and generally described in paragraphs 91 and 111 of Whitman.  Insofar as that Applicant may decide to argue that Whitman’s teaching of different sizes of compatible cartridges is not explicit enough to show different stroke lengths, Boiarski is further used to teach that various cartridge lengths (i.e. firing strokes) were contemplated for use with similar instruments in the prior art.  The Applicant’s arguments merely assert that the other cited prior art fails to address the new limitations but does not specifically address Whitman or Boiarski.  The rejection is therefore deemed proper for the reasons provided in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731